UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4500


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALICE M. ALEXANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:04-cr-00024-REM-1)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg, West Virginia, for Appellant. William J. Ihlenfeld,
II, United States Attorney, Stephen D. Warner, Assistant United
States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alice       M.   Alexander     appeals      her      probation   revocation

and six month sentence for one count of credit card fraud in

violation    of     18    U.S.C.     § 1029(a)(2)         (2006).         After    pleading

guilty to the offense, Alexander was placed on probation.                             After

allegedly violating the terms of that probation, her probation

officer petitioned the district court for the revocation of her

probation.         The    district     court       concluded       that    Alexander   had

violated     the     terms     of    her    probation        in    four    respects    and

sentenced her to six months’ imprisonment.

             We    review      a    district        court’s       decision    to     revoke

probation for abuse of discretion.                       United States v. Pregent,

190 F.3d 279, 282 (4th Cir. 1999).                   The district court need only

find a violation of a term of probation by a preponderance of

the evidence.         United States v. Bujak, 347 F.3d 607, 609 (6th

Cir. 2003) (holding preponderance of evidence standard applies

to    probation          violation     as         well    as      supervised       release

revocation); see also United States v. Copley, 978 F.2d 829, 831

fn.   (4th Cir. 1992)         (“Supervised         release     and    probation     differ

only in that the former follows a prison term and the latter is

in lieu of a prison term.”).

             Here, the district court found that Alexander did not

comply with the terms of her probation by:                         (1) being convicted

of    four    separate         state    law        offenses       (two     incidents    of

                                              2
shoplifting, illegal disposal of solid waste, and failure to

report    an    accident);   (2)    failing   to    report       to   her   probation

officer; (3) failing to inform her probation officer that she

was arrested or questioned by law enforcement; and (4) failing

to   provide      her   probation    officer       with    requested        financial

information.       Alexander does not contest on appeal that she was

convicted of violating state laws or that she failed to report

being arrested or questioned by law enforcement.                        Rather, she

contends that she cannot be convicted of willfully failing to

provide financial information or report to her probation officer

because    she     suffers   from    adult      Attention        Defecit     Disorder

(“A.D.D.”).

               At the outset, we note that Alexander has waived any

challenge to the district court’s determination that she broke

state laws and failed to inform her probation officer of police

contact.       These, standing alone, would be sufficient to form the

basis of the district court’s decision to revoke probation.                         In

any event, however, Alexander’s claims are belied by the record.

She noted in her testimony at her revocation hearing that often,

she failed to comply not because of any memory or concentration

issue,    but    rather   because    she    did    not    have    stamps     or   long

distance telephone service.           Based on these representations, we

decline    to     disturb    the     district      court’s       conclusion       that

Alexander’s probation should be revoked.

                                        3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4